Citation Nr: 1217814	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-25 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for history of carcinoma of supraglottis area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in Montgomery, Alabama.  

The Board notes that the claims folder contains a March 2011 claim by the Veteran for a total disability rating based on individual unemployability (TDIU); review of the Veteran's Virtual VA file indicates that his claim for TDIU was granted in a September 2011 rating decision, thus that issue is not before the Board.


FINDING OF FACT

During the appeals period, the Veteran's service connected history of carcinoma of supraglottis area has been manifested by subjective complaints of difficulty swallowing and speech impairment; the objective evidence has not demonstrated active disease, or a constant inability to speak above a whisper.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 50 percent for history of carcinoma of supraglottis area have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97 including Diagnostic Codes 6519, 6521, 6819 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2011).  Here, the Veteran's statements, his private, VA and service treatment records and his VA examination report have been associated with the claims folder.  The Board notes that subsequent to the Veteran's VA compensation and pension (C&P) examination in February 2008, he submitted a statement received in August 2008 on which he reported worsening symptoms of his disability.  While the Veteran was not provided with another VA C&P examination, the record contains VA otolaryngology clinic evaluations dated in May 2009 and November 2009 that specifically discuss the Veteran's relevant symptomatology; thus the Board finds that there was no duty to schedule another C&P examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

The Veteran has not notified VA of any additional available relevant records with regard to his claim.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of the claim would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted. 

Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.   

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Service connection for history of carcinoma of supraglottis area was granted in the September 2007 rating decision on appeal.  That rating decision assigned an initial noncompensable rating from September 2006.  The Veteran disagreed with the initial rating.  In a July 2008 rating decision, the RO increased the initial rating to 50 percent, also from September 2006.  The Veteran continues to disagree with the initial rating.

The RO has rated the Veteran's service connected history of carcinoma of the supraglottis under Diagnostic Code 6819.  The criteria of DC 6819 govern malignant neoplasms of any specified part of the respiratory system, and assigns a 100 percent rating for active disease.  38 C.F.R. § 4.97, DC 6819.  A Note to DC 6819 instructs that the 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Where there has been no local recurrence or metastasis, the disability is rated on residuals.

Disabilities of the throat are evaluated under the schedular criteria of 38 C.F.R. § 4.97, Diagnostic Codes 6515 to 6521. 

The Veteran's service-connected history of carcinoma of the supraglottis is an unlisted condition.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  Under the provisions of 38 C.F.R. §§ 4.20, 4.27, the RO has rated the Veteran's service-connected history of carcinoma of the supraglottis by analogy under Diagnostic Code 6521. 

Under Diagnostic Code 6521, concerning injuries to the pharynx, a 50 percent rating is assigned in cases of stricture or obstruction of pharynx or nasopharynx; the absence of soft palate secondary to trauma, chemical burn, or granulomatous disease; or paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  No higher rating is available under that DC.

Also pertinent is Diagnostic Code 6519, concerning complete organic aphonia, which assigns a 60 percent rating for complete organic aphonia with constant inability to speak above a whisper.  A 100 percent rating is assigned in cases of a constant inability to communicate by speech. 

A biopsy of the epiglottis in March 2004 showed invasive squamous cell carcinoma.  The Veteran was treated with radiation and chemotherapy.

In March 2006 the Veteran was hospitalized with lingular pneumonia.  He was also noted to have chronic obstructive pulmonary disease (COPD).  He was presently tumor-free, and the discharge summary noted that the Veteran's neck was supple, with no salivary gland enlargement.   

In a statement dated in October 2007, E.K.H., Jr., M.D., noted that the Veteran appeared to have reduced salivary flow related to his cancer treatment.  Dr. H. stated that reduced salivary flow could contribute to increased plaque and calculus attachment to the teeth with resulting caries and periodontal disease.  (The Board notes that service connection for receding gum line and loss of teeth due to treatment for service connected carcinoma was denied in a July 2008 rating decision; the Veteran did not file a notice of disagreement with that decision, thus that issue is not currently on appeal.)

On VA examination in February 2008, the Veteran reported having a weak voice and problems speaking.  He also reported decreased saliva production, a dry mouth, and problems with swallowing.  The Veteran denied any weight loss over the past 12 months.  He reported an intermittent cough and wheezing; the Veteran denied any history of emphysema or COPD.  He continued to smoke cigarettes.  On examination, the oropharynx demonstrated a dry buccal mucosa.  The neck was not supple; there was a firmness to the anterior cervical area.  No adenopathy was noted.  Chest X-ray showed evidence of mild COPD.

On a written statement dated in July 2008, the Veteran reported that he was having swelling, problems with speech, and difficulty swallowing that had become more severe.

On VA otolaryngology consultation in May 2009, the Veteran reported that he was doing well and had no problems with dysphagia, odynophagia, otalgia, unintentional weight loss, or voice changes.  Examination of the oral cavity showed no mucosal lesions or masses.  The neck showed no palpable lympadenopathy, thyromegaly, or masses, just normal post-radiation changes.  Mirror examination of the hypopharynx and larynx revealed no mucosal lesions or masses.  His bilateral true vocal cords were mobile.  He had some evidence of reflux disease, but no discrete masses were noted.  The examiner noted the Veteran's history of laryngeal cancer, but stated that there was currently no evidence of disease.  

On VA otolaryngology consultation in November 2009, the Veteran denied hemoptysis, weight loss, odynophagia, and otalgia.  He had not had any changes in his voice.  On examination, the neck was supple, with radiation changes but no palpable masses.  Flexible laryngoscopy showed a mutated supraglottis.  The Veteran was missing the left side of his epiglottis, and the right was retroflexed back and flopped into the airway.  Bilateral true vocal cords were ragged but showed no lesions or masses.  They were mobile.  His larynx was consistent with post-radiation changes.  The examiner noted that there was no evidence of disease.

Examination of the oral cavity showed no mucosal lesions or masses.  The neck showed no palpable lympadenopathy, thyromegaly, or masses, just normal post-radiation changes.  Mirror examination of the hypopharynx and larynx revealed no mucosal lesions or masses.  His bilateral true vocal cords were mobile.  He had some evidence of reflux disease, but no discrete masses were noted.  The examiner noted the Veteran's history of laryngeal cancer, but stated that there was currently no evidence of disease.  

As the evidence shows that the Veteran's carcinoma has been in remission since 2004, there is no basis for the assignment of a 100 percent rating for active disease under DC 6819 at any time during the appeals period.  38 C.F.R. § 4.97, DC 6819.  

As noted above, a higher rating is not available under DC 6521.  The current rating contemplates difficulty swallowing and speech impairment, which the Veteran reported on the VA examination in February 2008.  

Review of the evidence shows that a higher rating is not assignable under Diagnostic Codes 6519, concerning aphonia.  Significantly, although the Veteran has complained of voice problems, he has not complained of, and the objective evidence does not show, constant inability to speak above a whisper.  The more recent evidence of record, most importantly May 2009 and November 2009 otolaryngology consultations show that the Veteran reported no changes in his voice, and the examiners did not note any problems with the Veteran's voice. 

In light of this evidence, the Board finds that an initial rating higher than 50 percent is not warranted, to include under all potentially pertinent diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (VA must consider potential applications of Title 38 C.F.R., whether or not raised by claimant). 

In making these determinations, the Board has carefully considered the lay evidence of record, including the evidentiary lay statements written in support of the present appeal.  Although competent to describe his symptomatology, the Board finds that the evidentiary lay statements are inconsistent with the more credible evidence of record. 

In particular, the Veteran wrote in his August 2008 evidentiary statement that his difficulty swallowing had become more severe, and that he also had problems with speech.  However, the May 2009 VA otolaryngology consultation specifically noted the Veteran had no problems with dysphagia [difficulty swallowing], odynophagia [painful swallowing], or voice changes.  Similarly, on the November 2009 VA otolaryngology consultation the Veteran denied odynophagia [painful swallowing] and again reported no changes in his voice.

In short, the evidence shows a dramatic difference between the symptomatology described during medical treatment and the symptoms described in the evidentiary lay statements.  The Board finds that the medical evidence, including statements made during treatment, is more credible because it was created for purposes of medical treatment.  Given that the severity of complaints in the testimonial evidence is not corroborated by the complaints raised upon actual treatment, such lay statements have reduced credibility, limiting the probative value of this evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Therefore, the medical evidence is more probative, and a higher rating is not warranted on the basis of his evidentiary lay statements alone. 

To conclude, the Board finds that an initial rating in excess of 50 percent for the Veteran's history of carcinoma of supraglottis area.  The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116. When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is not inadequate. To the contrary, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, as discussed above.  Accordingly, referral for extraschedular consideration is not in order. See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 


ORDER

An initial rating in excess of 50 percent for history of carcinoma of supraglottis area is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


